DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito (Registration No. 70,437) on 5 Jan 2022.
The application has been amended as follows: 
1. (Currently Amended) Amplifier device comprising:
a first amplifying unit for amplifying a first input signal and outputting a first output signal;
an input switch unit for performing a switching operation by a second input signal and outputting a switch output signal; and
a second amplifying unit for amplifying the first output signal or the switch output signal and outputting a second output signal,
wherein and when the first amplifying unit operates, 
wherein and when the input switch unit operates, 
6. (Currently amended) The amplification device according to claim 1,
wherein the first amplifying unit includes a first transistor,
wherein the input switch unit includes a second transistor,
wherein the second amplifying unit includes a third transistor,

wherein a source of the first transistor and a source of the second transistor are connected to ground,
wherein a drain of the first transistor and a drain of the second transistor are connected to a source of the third transistor,
wherein the second output signal is output from a drain of the third transistor,
wherein with the first input 
i) a first predetermined voltage is applied to the gate of the first transistor, such that the first amplifying unit operates; and
ii) a low level voltage is applied to the gate of the second transistor, such that
the input switch unit stops the operation, and
wherein with the second input :
i) the low level voltage is applied to the gate of the first transistor, such that 
the first amplifying unit stops operation, and 
ii) the input switch unit operates.
7. (Currently amended) The amplification device according to claim 1,
wherein the first amplifying unit includes a first transistor,
wherein the input switch unit includes a second transistor, 
wherein the second amplifying unit includes a third transistor for linear amplification and a fourth transistor for switching amplification,
wherein the first input signal is connected to a gate of the first transistor, and the second input signal is connected to a gate of the second transistor,

wherein a drain of the first transistor is connected to a source of the third transistor for linear amplification, and
wherein a drain of the second transistor is connected to a source of the fourth transistor for switching amplification,
wherein the second output signal is output from the drains of the third transistor and the fourth transistor,
wherein with the first input 
i) a first predetermined voltage is applied to the gate of the first transistor, such that the first amplifying unit operates; and
ii) a low level voltage is applied to the gate of the second transistor, such that
the input switch unit stops the operation, and
wherein with the second input :
i) the low level voltage is applied to the gate of the first transistor, such that 
the first amplifying unit stops operation, and 
ii) the input switch unit operates.
8. (Currently amended) The amplification device according to claim 1,
wherein the first amplifying unit includes a first transistor,
wherein the input switch unit includes a second transistor,
wherein the second amplifying unit includes a third transistor,
wherein the first input signal is connected to a gate of the first transistor, and the second input signal is connected to a gate of the second transistor,

wherein a drain of the first transistor and a drain of the second transistor are connected to a source of the third transistor,
wherein the second output signal is output from a drain of the third transistor,
wherein with 
i) a first predetermined voltage is applied to the gate of the first transistor such that the first amplifying unit operates;
ii) a second predetermined voltage is applied to the gate of the third transistor such that the second amplifying unit operates; and
iii) a low level voltage is applied to the gate of the second transistor such that the input switch unit stops the operation, and
wherein with 
i) the low level voltage is applied to the gate of the first transistor such that the first amplifying unit stops the operation; and
ii) a third predetermined voltage lower than the second predetermined voltage is applied to the gate of the third transistor such that the input switch unit and the second amplifying unit operate.
10. (Currently Amended) The amplification device according to claim 1, further comprising:
a control unit controlling the first amplifying unit and the input switch unit to operate based on and , respectively.

a plurality of power amplifying circuits each including the first amplifying unit, the input switch unit, and the second amplifying unit,
wherein all outputs of the plurality of power amplifier circuits are connected to an input of the passive circuit 
wherein all inputs of the [[a]] plurality of the first amplifying units are connected to a first input terminal,
wherein all inputs of the [[a]] plurality of input switch units are connected to a second input terminal 
wherein when the first input signal is input from the first input terminal, i) a number of operations of the first amplifying units is controlled by a first control signal, and ii) a number of operations of the second amplifying unit is controlled by a second control signal, 
wherein when thesecond input signal is input from the second input terminal, i) the input switch unit is operated by the constant envelope signal, and ii) the number of operations of the second amplifying unit is controlled by the second control signal, and 
wherein a transmission power at an output terminal of the passive circuit is controlled to be at a predetermined level 
12. (Currently Amended) A method of signal amplification comprising:
linear amplification of a first input signal 
amplification of a second input signalto ing output signal;
wherein 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HAFIZUR RAHMAN/Examiner, Art Unit 2843